           Case 1:18-cr-00177-DAD-BAM Document 45 Filed 10/05/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE E. SCHUH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00177-DAD-BAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           AND ORDER
14   KALIF BESS,                                         DATE: October 13, 2020
                                                         TIME: 1:00 p.m.
15                                Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for a status conference on October 13, 2020. As set forth below, the parties now

18 move, by stipulation, to continue the status conference to January 13, 2021, and to exclude the time

19 period between October 13, 2020 and January 13, 2021 under the Speedy Trial Act.

20          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

21 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

22 continue all criminal matters to a date after June 1. On May 13, 2020, this Court issued General Order

23 618, which suspends all jury trials in the Eastern District of California until further notice. These and

24 previous General Orders were entered to address public health concerns related to COVID-19.

25          Although the General Order addresses the district-wide health concern, the Supreme Court has

26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:18-cr-00177-DAD-BAM Document 45 Filed 10/05/20 Page 2 of 4


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 2 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 4 orally or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 7 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 8 justice served by taking such action outweigh the best interest of the public and the defendant in a

 9 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets
10 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

11 served by the granting of such continuance outweigh the best interests of the public and the defendant in

12 a speedy trial.” Id.

13           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

25 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

26 continuance must be “specifically limited in time”).
27                                                 STIPULATION

28           Plaintiff United States of America, by and through its counsel of record, and defendant, by and

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00177-DAD-BAM Document 45 Filed 10/05/20 Page 3 of 4


 1 through defendant’s counsel of record, hereby stipulate as follows:

 2         1.      By previous order, this matter was set for status on October 13, 2020.

 3         2.      By this stipulation, defendant now moves to continue the status conference until January

 4 13, 2021, and to exclude time between October 13, 2020, and January 13, 2021, under Local Code T4.

 5         3.      The parties agree and stipulate, and request that the Court find the following:

 6                 a)     The government has represented that the discovery associated with this case

 7         includes investigative reports, videos, photographs, and jail calls. All of this discovery has been

 8         either produced directly to counsel and/or made available for inspection and copying.

 9                 b)     Counsel for defendant desires additional time to consult with his client, conduct

10         additional investigation regarding defendant’s prior convictions, and to negotiate a potential

11         resolution of the case.

12                 c)     Counsel for defendant believes that failure to grant the above-requested

13         continuance would deny him/her the reasonable time necessary for effective preparation, taking

14         into account the exercise of due diligence.

15                 d)     The government does not object to the continuance.

16                 e)     In addition to the public health concerns cited by General Order 611 and

17         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

18         this case because counsel or other relevant individuals have been encouraged to telework and

19         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

20         contact should the hearing proceed.

21                 f)     Based on the above-stated findings, the ends of justice served by continuing the

22         case as requested outweigh the interest of the public and the defendant in a trial within the

23         original date prescribed by the Speedy Trial Act.

24                 g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25         et seq., within which trial must commence, the time period of October 13, 2020 to January 13,

26         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

27         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

28         of the Court’s finding that the ends of justice served by taking such action outweigh the best

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00177-DAD-BAM Document 45 Filed 10/05/20 Page 4 of 4


 1          interest of the public and the defendant in a speedy trial.

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: October 5, 2020                                   MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                              /s/ KATHERINE E. SCHUH
10                                                            KATHERINE E. SCHUH
                                                              Assistant United States Attorney
11

12
     Dated: October 5, 2020                                   /s/ REED GRANTHAM
13                                                            REED GRANTHAM
14                                                            Counsel for Defendant
                                                              KALIF BESS
15

16
                                                      ORDER
17

18          IT IS SO ORDERED that the Status Conference is continued from October 13, 2020 to January

19 13, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to

20 18 U.S.C.§ 3161(h)(7)(A), B(iv).
21

22 IT IS SO ORDERED.

23      Dated:    October 5, 2020                              /s/ Barbara   A. McAuliffe           _
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
